Citation Nr: 1453158	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's intermittent and reducible hemorrhoids are treated with medication.

2.  The Veteran has not had large or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; nor has he had persistently bleeding hemorrhoids, with secondary anemia, or with fissures.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded VA examination in November 2010.  The Board finds that the VA examination is adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is seeking a compensable evaluation for hemorrhoids.  His hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides a noncompensable rating for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is warranted where there are large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The Veteran underwent a VA examination in November 2010.  The examiner noted the Veteran's history of suffering from hemorrhoids during service.  The Veteran required lancing during that time, but has not required lancing and "is currently able to treat himself with Preparation H."  The report notes that the Veteran suffers from intermittent hemorrhoids.  The report also notes that the Veteran does not currently suffer from bleeding hemorrhoids.

The examiner reported that the Veteran "claims to have continuing problems with hemorrhoids; however, none are seen or palpated on exam.  No fissures are noted on exam.  He may have a continuing intermittent problem with internal hemorrhoids which are not severe enough to require lancing and are not presently active since the condition may [be] intermittent."

There are no post-service treatment records of note.  In a statement dated in October 2010, the Veteran reported that he had no medical records to provide dealing with his hemorrhoids.

The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of hemorrhoids falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his hemorrhoids.  Further, the Veteran's other statements are the same as what he reported to the VA examiner.  He testified at the Board hearing that he treats intermittent hemorrhoids with Preparation H, a cream.  He also indicated that he does not suffer from bleeding.  He also indicated that he suffers from pain, but that the Preparation H helps within 2 days.  He also testified that he experiences hemorrhoids every 3 to 4 months and sometimes once every 6 months.

The evidence shows that he has intermittent hemorrhoids treated with medication.  The evidence does not show there are large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Further, the evidence does not show hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

The weight of the credible evidence demonstrates that a compensable initial rating for the Veteran's hemorrhoids is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Other Considerations

The evidence in this case does not show that the Veteran has manifestations of hemorrhoids that are not contemplated by the rating criteria.  His disability is manifested by intermittent hemorrhoids and pain and treated with medication.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an interview rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.  The Veteran works and testified at the Board hearing that his hemorrhoids do not interfere with his job.

ORDER

Entitlement to an initial compensable disability rating for hemorrhoids is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


